        Case 2:19-cv-00519-GAM Document 143 Filed 02/26/20 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                          :
                                                   :
              Plaintiff,                           :
                                                   :
       v.                                          :       Civil Action No. 19-0519
                                                   :
SAFEHOUSE, a Pennsylvania nonprofit                :
corporation;                                       :
                                                   :
JOSE BENITEZ, as President and                     :
Treasurer of Safehouse,                            :
                                                   :
            Defendants.                            :
_______________________________________            :
                                                   :
SAFEHOUSE, a Pennsylvania nonprofit                :
corporation,                                       :
                                                   :
              Counterclaim Plaintiff,              :
                                                   :
       v.                                          :
                                                   :
UNITED STATES OF AMERICA,                          :
                                                   :
              Counterclaim Defendant,              :
                                                   :
       and                                         :
                                                   :
U.S. DEPARTMENT OF JUSTICE; WILLIAM                :
P. BARR, in his official capacity as               :
Attorney General of the United States; and         :
WILLIAM M. McSWAIN, in his official                :
capacity as U.S. Attorney for the Eastern          :
District of Pennsylvania,                          :
                                                   :
              Third-Party Defendants.              :


                                    NOTICE OF APPEAL

       The United States of America, U.S. Department of Justice, United States Attorney

General William P. Barr, and United States Attorney for the Eastern District of Pennsylvania

                                               1
         Case 2:19-cv-00519-GAM Document 143 Filed 02/26/20 Page 2 of 3




William M. McSwain (collectively, “the United States”), hereby appeal to the United States

Court of Appeals for the Third Circuit from the Court’s Memorandum and Order entered on

February 25, 2020 (ECF Nos. 141 and 142, which incorporates by reference the district court’s

previous Memorandum at ECF No. 133), granting Safehouse and Jose Benitez’s Motion for

Final Declaratory Judgment (ECF No. 137) and denying the United States’ Motion for Summary

Judgment (ECF No. 139).1

JOSEPH H. HUNT                                     Respectfully submitted,
Assistant Attorney General
Civil Division                                     WILLIAM M. McSWAIN
                                                   United States Attorney
GUSTAV W. EYLER
Branch Director
Consumer Protection Branch                         /s/Gregory B. David
                                                   GREGORY B. DAVID
ALEXANDER K. HAAS                                  JOHN T. CRUTCHLOW
Director                                           BRYAN C. HUGHES
Federal Programs Branch                            ERIN E. LINDGREN
                                                   Assistant United States Attorneys
ANDREW E. CLARK                                    Eastern District of Pennsylvania
Assistant Director                                 615 Chestnut Street, Suite 1250
Consumer Protection Branch                         Philadelphia, PA 19106-4476

JACQUELINE COLEMAN SNEAD                           Attorneys for the United States
Assistant Director
Federal Programs Branch

DANIEL K. CRANE-HIRSCH
Trial Attorney
Consumer Protection Branch
Co-Counsel for the United States


1
 As the United States previously communicated to the Chambers of the Hon. Gerald McHugh, it
will move in district court to stay the Declaratory Judgment by no later than this Friday, February
28, 2020. Although the United States’ Notice of Appeal divests this Court of jurisdiction over
those aspects of the case involved in the appeal, the Court retains the ability to rule on a motion
for a stay. See Venen v. Sweet, 758 F.2d 117, 120-121 & n.2 (3d Cir. 1985); Rakovich v. Wade,
834 F.2d 673, 674 (7th Cir. 1987) (“[A] notice of appeal does not deprive the district court of
jurisdiction over a motion for stay of its judgment.”). This is consistent with the rule requiring that
the United States first move in the district court for a stay before seeking identical relief from the
Court of Appeals. Fed. R. App. P. 8(a)(1). See In re Miranne, 852 F.2d 805, 806 (5th Cir. 1988).
                                                  2
        Case 2:19-cv-00519-GAM Document 143 Filed 02/26/20 Page 3 of 3




                                CERTIFICATE OF SERVICE


       I hereby certify that, on this date, I caused a true and correct copy of The United States’

Notice of Appeal, which was filed electronically and is available for viewing and download from

the court’s CM/ECF system, to be served upon all counsel of record.




                                             /s/Gregory B. David
                                             GREGORY B. DAVID
                                             Assistant United States Attorney
                                             Chief, Civil Division


Dated: February 26, 2020




                                                 3
